                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DTS CONTRACTING, INC.,

      Plaintiff,                                           Case No. 18-cv-11974
                                                           Hon. Matthew F. Leitman
v.

ANGELS GENERAL
CONSTRUCTION, INC., et al.,

     Defendants.
__________________________________________________________________/

                   ORDER DENYING DEFENDANTS’
              MOTION FOR SUMMARY JUDGMENT (ECF #12)

      This is a payment dispute between a contractor and a sub-contractor. Plaintiff

DTS Contracting, Inc. alleges that Defendant Angels General Construction, Inc.

acted as the general contractor for a project at the Selfridge Air National Guard Base

and that Angels failed to pay DTS for the work DTS completed on the project as a

sub-contractor. (See Compl., ECF #1.)

      DTS brings this action under the Miller Act, 40 U.S.C. § 3131 et seq. (See id.)

A plaintiff must file an action under the Miller Act no more than one year after the

plaintiff last provided labor or materials to the project at issue. See 40 U.S.C. §

3131(b)(4).




                                          1
      On August 21, 2018, Defendants filed a motion for summary judgment. (See

Mot., ECF #12.) Defendants argued that DTS did not file this action within the

Miller Act’s one-year statute of limitation. (See id. at Pg. ID 38.) In support of that

motion, Defendants submitted sworn affidavits from their employees in which the

employees said that their review of Defendants’ records established that DTS had

not provided labor or materials to the project at issue in the one year preceding the

filing of this action. (See ECF ## 12-4, 12-5.)

      In response to Defendants’ motion, DTS submitted a sworn declaration from

its President, Toma Stanaj. (See ECF #15-3.) In that declaration, Stanaj said that,

based on his personal knowledge, “DTS last performed labor and provided materials

at [the project at issue] … on September 19, 2017,” or less than one year before DTS

filed this action. (Id. at ¶4, ECF #15-3 at Pg. ID 123.) Stanaj also submitted a

certified payroll record that, he said, “show[ed] that DTS employees were providing

labor and materials [to the project at issue] … on September 19, 2017.” (Id. at ¶5,

Pg. ID 123; see also ECF #15-2.)

      On January 17, 2019, Defendants filed a supplemental brief and additional

evidence that Defendants asserted “establish[ed], even more conclusively than

previously discussed, that DTS [] last worked at the job site on May 25, 2017, and

never provided any services or labor thereafter.” (Def.s’ Supp. Br., ECF #18 at Pg.

ID 128.) This additional evidence included, among other things, evidence that the



                                          2
project site was “closed and locked” on June 26, 2017, and that no work was

conducted, or could have been conducted, at the site after that date. (Supplemental

Affidavit of Emir Gardel at ¶¶ 3-5, ECF #18-3 at Pg. ID 138-39.) DTS vigorously

disputes this evidence and says that it did work on the site after June 26, 2017. (See

DTS Supp. Br., ECF #19.)

      Defendants have presented evidence in their initial and supplemental

submissions that DTS had not provided any labor or materials to the project at issue

in the one year preceding the filing of this action. In response, DTS has presented

evidence, including a sworn declaration from its President, Toma Stanaj, that it did

provide such labor and materials in the one year before it filed this action. This is a

quintessential question of fact that cannot be resolved by the Court on summary

judgment. See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

(noting that “weighing the evidence” is a “jury function[], not [that] of a judge”).

Accordingly, the Court will deny Defendants’ motion for summary judgment.

      In Defendants’ reply brief, they asked the Court that if it were to deny

summary judgment that it limit discovery to “the last-day-of-work issue.”

(Defendants’ Reply Br., ECF #16 at Pg. ID 126.) Given the Stanaj Declaration and

supporting documentation, the Court does not believe that limiting discovery is

appropriate at this time.




                                          3
      Accordingly, for all of the reasons stated above, Defendants’ motion for

summary judgment (ECF #12) is DENIED. Defendants shall file an Answer to the

Complaint within 14 days of this order.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: January 25, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 25, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                          4
